 1                                                          Chief District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     COUNCIL ON AMERICAN-ISLAMIC
10
     RELATIONS-WASHINGTON,
                                                     CASE NO. C20-0217-RSM
11
                                Plaintiff,           STIPULATED ORDER FOR
12
                                                     DISMISSAL
13         v.
                                                     Noted for Consideration:
14
   UNITED STATES CUSTOMS AND                         May 3, 2021
15 BORDER PROTECTION, UNITED
   STATES DEPARTMENT OF
16
   HOMELAND SECURITY,
17
18                             Defendants.
19
20         The parties have settled Plaintiff’s claims for attorneys’ fees and costs. Now, that all

21 claims concerning the FOIA request specifically referenced in Plaintiff’s complaint have been
22 resolved, the parties, through their undersigned counsel and respective attorneys of record, now
23 hereby stipulate to the dismissal with prejudice of the above-captioned action.
24 //
25 //
26 //
27
28

     STIPULATED ORDER FOR DISMISSAL - 1                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     (CASE NO. C20-0217-RSM)                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1     DATED this 3rd day of May, 2021.
 2                                        s/ Matt Adams
                                          Matt Adams, WSBA No. 28287
 3                                        matt@nwirp.org
 4
                                          s/ Aaron Korthuis
 5                                        Aaron Korthuis, WSBA No. 53974
                                          aaron@nwirp.org
 6
 7                                        Northwest Immigrant Rights Project
                                          615 Second Ave., Suite 400
 8                                        Seattle, WA 98104
                                          Tel: (206) 957-8611
 9
10                                        Attorneys for Plaintiff

11
                                          TESSA M. GORMAN
12                                        Acting United States Attorney
13                                        /s/ Michelle R. Lambert
                                          Michelle R. Lambert, NYS #4666657
14                                        Assistant United States Attorney
                                          United States Attorney’s Office
15                                        1201 Pacific Avenue, Suite 700
                                          Tacoma, Washington 98406
16                                        Phone: (253) 428-3824
17                                        Email: michelle.lambert@usdoj.gov

18                                        Attorneys for Defendants

19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL - 2                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     (CASE NO. C20-0217-RSM)                                          SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1
                                             ORDER
 2
 3        IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
 4 GRANTED for the reasons set forth in the Stipulation.
 5
 6        SO ORDERED.
 7
 8        Dated this 4th day of May, 2021.
 9
10
11
12
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL - 3                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     (CASE NO. C20-0217-RSM)                                          SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
